235 S.W.3d 592 (2007)
STATE of Missouri, Respondent,
v.
Cedric D. BAKER, Appellant.
No. ED 88932.
Missouri Court of Appeals, Eastern District, Division Three.
October 16, 2007.
Alexandra E. Johnson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime Wilson Corman, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.


*593 ORDER

PER CURIAM.
Cedric Baker appeals the judgment entered upon a jury verdict convicting him of felony trafficking in the second degree. We find that the trial court did not plainly err in allowing testimony regarding a confidential informant's out-of-court statements. We also find that the trial court did not abuse its discretion in overruling Baker's motion to suppress and allowing the State to admit the evidence of crack cocaine recovered in the search of Baker's car. Finally, we find that the trial court did not plainly err in excluding, as hearsay, statements made by a woman claiming ownership of the drugs seized in Baker's vehicle.
An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 30.25(b).